Exceptions overruled. The evidence most favorable to the plaintiff, a business invitee of the defendant, shows that after dark on a chilly October evening he stepped from his car into a “hole” in the rough, hard gravel surface of the parking area at the defendant’s eating establishment in Revere, and was injured. There were no lights in the area. Following the exclusion of numerous questions as to what the plaintiff had then observed, offers of proof were made that at the point where the plaintiff stepped there was “an automobile tire hole . . . 2-3 inches deep, 12 inches long, and 8-10 inches wide . . ..” There was no error in directing a verdict for the defendant at the close of the plaintiff’s evidence. In the circumstances disclosed there was no duty on the defendant to provide illumination for the parking area. The condition of darkness was obvious to the plaintiff. Furthermore, neither in the evidence nor in the offers of proof was there anything to indicate that the defendant knew or had reason to know of a condition which might prove dangerous to its customers. See Dunn v. Sammet, 335 Mass. 162, 163.